          Case 1:17-cv-03583-LMM Document 66-1 Filed 09/19/19 Page 1 of 4




                   IPROPOSED] SETTLEMENT AND RELEASE AGREEMENT


        THIS SETTLEMENT AND RELEASE AGREEMENT f'this Agreement") is made and
entered into by and between MILCAH ^^MIMI" MULUGETA (‘Tlaintiff) and CHRISTOPHER
HANCOCK AND BRADFORD HANCOCK (collectively referred to as "the Hancocks")
(Plaintiff and the Hancocks are collectively referred to as the "Parties").

                                        WITNESSETH


WHEREAS, Plaintiff is presently involved in litigation against the Flancocks and others in the
United States District Court for the Northern District ofGeorgia, Civil Action No. 1:17“CV“03583-
LMM:and


WHEREAS,the Parties want to settle fully and Finally their disputes including the pending
litigation;

       NOW,THEREFORE,in consideration of the premises and mutual promises herein
contained, it is agreed as follows:

          1.       Non-Admission of Liability or Wrongful Conduct.


        This Agreement shall in no way be construed as an admission by the Hancocks.that they
have acted wrongfully with respect to Plaintiff or any other person, or that Plaintiff has any
rights against the Hancocks. The Hancocks specifically disclaim and deny any liability to, or
wrongful acts against. Plaintiff or any other person, on the part of themselves or their agents.
         9         No Other Claims.


        Plaintiff represents that she has not filed, nor assigned to others the right to file, nor are
there pending, any complaints, charges, or lawsuits against the Hancocks with any governmental
agency or any court, other than the lawsuit styled Milcah “Minii ” Mulugeta v. TAS ofAtlcmla el
al.. Civil Action No. 1:17-CV-03583-LMM in the United States District Court for the Northern
District of Georgia, and Plaintiff does not intend to assert further claims against the Hancocks '
related to her prior employment with Rock and Taco SS, LLC, or any other entity.

         j.        Consideration.


       After Plaintiff provides the Hancocks with an executed original of this Agreement, or an
executed copy of this Agreement transmitted by e-mail, and after the Court has reviewed and
approved this Agreement, the Hancocks agree to pay to Plaintiff the gross sum of $63,500
(Sixty-Three Thousand Five Hundred and No/100 Dollars), allocated as set forth below and as
requested by Plaintiff, in settlement of any and all claims she may have against the Hancocks: -

                      a. A check made payable to Plaintiff in the gross amount of Fourteen
                         Thousand and No/100 Dollars($14,000), half of which shall be allocated
                         as alleged unpaid wages paid by a third-party payor, with the other half



48!5-0414-1960.1
        Case 1:17-cv-03583-LMM Document 66-1 Filed 09/19/19 Page 2 of 4




                       allocated as liquidated damages. The Parties agree that this payment is in
                       compromise and settlement of Plaintiff s claims for lost wages and
                       liquidated damages. Applicable required deductions and withholding at
                       the rate required by applicable IRS regulations shall be taken from this
                       payment, and the Hancocks shall report the payment of liquidated
                       damages on an Internal Revenue Service Form 1099(Marked Box 3 other
                       income) and shall report the payment of all taxes withheld to the Internal -
                       Revenue Service on an Internal Revenue Service Form 4219.


                   b. A check made payable to Charles R. Bridgers, Attorney, LLC,tax
                      identification number XX-XXXXXXX, in the gross amount of Forty-Nine
                      Thousand Five Hundred and No/100 Dollars ($49,500). The Parties agree”
                      that this payment is in compromise and settlement of Plaintiffs claims for
                      attorneys’ fees and costs and is not wages. No deductions or withholding
                      shall be taken from this payment, and the Hancocks shall issue to Charles
                      R. Bridgers, Attorney, LLC an Internal Revenue Service Form 1099-
                      MISC for this payment.

         The consideration amount was agreed to following several rounds of negotiation between
the Parties’ counsel, prior to which the Parties had engaged in written discovery, document
production, depositions, and thorough summary judgment briefing. The factors the Parties
evaluated in reaching their agreement include, but are not necessarily limited to,(1) the fact that
if a jury or appellate court were to find that the Hancocks were not Plaintiffs employer, Plaintiff
would recover nothing from the Hancocks,(2)the limited amount oftime Plaintiff was alleged to
have worked for the Hancocks, and (3) the number of hours Plaintiff estimates she worked. The
Hancocks acknowledge that Plaintiff is not barred from pursuing her claims against the other
current Defendants.


       The matter was vigorously litigated by the Parties.

       The Parties agree that this payment includes liquidated damages and is a fair and reasonable
resolution of a bona fide dispute over FLSA provisions and regulations applicable to the status of
the Hancocks as “employers” under the FLSA.

        The Parties attest that, pursuant to paragraph 3(b), above. Plaintiffs attorneys’ fees will‘
not be deducted from the payment to Plaintiff(see paragraph 3(a)) but, instead, will be paid
separately to Plaintiffs attorneys.

       4.      Dismissal with Prejudice.


       Subject to the Court’s review and approval, and upon payment of the consideration
provided for in paragraph 3, above, the Parties will file a Dismissal with Prejudice as to the
Hancocks of the action presently pending in the United States District Court for the Northern
District of Georgia, Civil Action No. l;17-CV-03583-LMM.




                                                2
        Case 1:17-cv-03583-LMM Document 66-1 Filed 09/19/19 Page 3 of 4




       5.       Knowing and Voluntary Waiver.


       Plaintiff affirms that she is signing this Agreement voluntarily and of her own free will.

       6.       No Other Representations.


        Plaintiff represents and acknowledges that in executing this Agreement she does not rely
and has not relied upon any representation or statement not set forth herein made by the
Hancocks or by any of the Hancocks’ agents, representatives, or attorneys with regard to the
subject matter, basis, or effect of this Agreement or otherwise.

       7.       Choice of Law and Forum.


       Should either party to this Agreement bring legal action alleging that the other party has"
breached the Agreement, such litigation shall be filed in Georgia state court and decided under
Georgia law.

       8.       Severability.


       The provisions of this Agreement are severable, and if any part of this Agreement is
found to be invalid or unenforceable, the other paragraphs shall remain fully valid and
enforceable. This Agreement shall survive the termination of any arrangements contained herein.

       9.       Consultation with Counsel; Time to Decide.

        The Hancocks recommend that Plaintiff consult with an attorney of her choosing before
deciding whether to sign this Agreement. Plaintiff represents and agrees that she fully
understands her right to discuss all aspects of this Agreement with her attorney and
acknowledges that she has been given a reasonable period of time to consider whether she should
sign this Agreement. She further states that the material terms of this Agreement have been
negotiated by and through her legal counsel, Charles Bridgers of the firm DeLong Caldwell
Bridgers Fitzpatrick Benjamin, TLC.

       10.      Sole and Entire Agreement.


       This Agreement sets forth the entire agreement between the Parties, and fully supersedes
any and all prior agreements or understandings between the Parties pertaining to the subject
matter hereof




                                                3
        Case 1:17-cv-03583-LMM Document 66-1 Filed 09/19/19 Page 4 of 4




        11.    Other Terms.


        This Agreement may be executed in any number of counterparts, which counterparts
considered together shall constitute a single, binding, valid, and enforceable Agreement. The
exchange of copies ofthis Agreement and of signature pages by facsimile transmission or by
electronic mail as a .pdf file shall constitute effective execution and delivery of this Agreement
as to the parties and may be used in lieu of the original Agreement for all purposes. Signatures of
the parties transmitted by facsimile or by electronic mail as a .pdf file shall be deemed to be their
original signatures for all purposes.




                               Executed this/^ day of September 2019.


                                                      Milcah “Mimi” Mulugeta

APPROVED AS TO FORM:




Charles Bridgers
Attorney for Pla^iff


                               Executed this      day of September, 2019.



                                                      Christopher Hancock


                               Executed this      day of September, 2019.



                                                      Bradford “Brad” Hancock




                                                 4
